Citation Nr: 1644379	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma, to include as secondary to PTSD.

3.  Entitlement to service connection for cerebrovascular accident (CVA) residuals, to include as secondary to service-connected essential hypertension.

4.  Entitlement to service connection for a left arm disorder, to include as secondary to CVA residuals.

5.  Entitlement to service connection for a left leg disorder, to include as secondary to CVA residuals.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1985 to February 1994.  She was awarded the Army Achievement Medal and Sharpshooter Badge, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

The Veteran provided testimony at a hearing conducted by a Decision Review Officer (DRO) in July 2008, and before the undersigned Acting Veterans' Law Judge at a videoconference hearing in October 2009.  Transcripts of both proceedings have been associated with the claims file.

The Board remanded the Veteran's claims in March 2010.  At the time of this remand, the claims of entitlement to service connection for PTSD and entitlement to a temporary total disability rating were pending before the Board.  Since then, both claims were granted by the RO.  Thus, they are no longer before the Board.

The Veteran's remaining claims were remanded again in July 2014.  While the case was in remand status, the Veteran's claim for of entitlement to service connection for hypertension was granted.  Consequently, it is no longer before the Board.

Once again, the Veteran's claims were remanded in August 2015 for further development.  The Veteran's claim for of entitlement to service connection for headaches was granted in an October 2015 rating decision and is also no longer before the Board.  However, as the requested development pertaining to the other claims was not substantially completed, another remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her diabetes mellitus and respiratory disorder (diagnosed as asthma and chronic obstructive pulmonary disease (COPD)) were caused or aggravated by her service-connected PTSD, and that her residuals of CVA, including left arm and leg disorders, are due to service-connected hypertension and PTSD.  See October 2009 Hearing Transcript.

The August 2015 remand directed the AOJ to obtain addendum opinions from the August 2014 VA examiner.  Specifically, the examiner was asked to provide an opinion on whether the Veteran's diagnosed bronchial asthma or diabetes mellitus was due to service or was caused or aggravated by service-connected PTSD, and whether the Veteran's residuals of CVA including left arm and leg disorders were caused or aggravated by service-connected hypertension.  The AOJ obtained medical opinions in October 2015.  However, for the following reasons additional clarification is required.  

With respect to the claims for diabetes mellitus and bronchial asthma, the October 2015 clinician did not provide an opinion as to whether the claimed conditions were related to service, as the August 2015 remand directed.  Additionally, the clinician's sole rationale for the negative opinions consisted of medical treatise materials copied and pasted into the examination report with no further explanation of how the treatise information pertained to this Veteran.  Accordingly, the opinions are of diminished probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Thus, remand is warranted for these claims.

With respect to the claims for CVA residuals, the clinician indicated that risk factors for the Veteran's CVA "included diabetic x five years, hyperlipidemia and hypertensive x six months," and that it was impossible to definitively ascertain the contribution of a particular risk factor such as diabetes versus hypertension for an individual without resorting to mere speculation.  

The U.S. Court of Appeals for Veterans Claims has admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence 'indicates that determining the cause is speculative').  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Although the October 2015 clinician indicated than an opinion could not be rendered without resorting to speculation, the clinician did not indicate whether this was due to the limits of knowledge of the clinician or whether the clinician had considered "all procurable and assembled data," such as by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Moreover, the clinician did not provide a clear response on either causation or aggravation.  Lastly, the clinician did not opine whether the Veteran's PTSD caused or aggravated the CVA residuals, as the Veteran and her representative have suggested, possibly in combination with her service-connected hypertension and at present nonservice-connected diabetes mellitus.  See October 2009 Hearing Transcript, pg. 21.  Thus, further medical clarification is required.

Lastly, the Board observes that the October 2015 clinician reported reviewing the Veteran's computerized patient record system (CPRS) remote records, which were not included in the Veteran's claims file.  Review of the claims file indicates the most recent VA medical records obtained by the AOJ are dated in February 2012.  It is unclear whether the remote records included all records contained in the Veteran's claims file.  However, the August 2014 VA hypertension examination contained references to VA medical records dated in 2014.  Thus, on remand outstanding VA medical records from February 2012 to present should be associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claims.

3.  After the above development has been completed and any requested records have been associated with the claims file, forward the Veteran's claims file to a clinician skilled in the diagnosis and treatment of diabetes mellitus and respiratory disorders for an addendum medical opinion.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The report must reflect that review of the claims folder occurred, to include this remand.

Based on the review of the record, the clinician should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is related to service.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is caused by her service-connected PTSD.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is aggravated by her service-connected PTSD.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's diabetes mellitus found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected PTSD.

d)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder is related to service, to include the Veteran's documented treatment for upper respiratory infections in October 1985, April 1986, January 1988, March 1988, August 1988, June 1989, and October 1989.

e)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder is caused by service-connected PTSD.

f)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder is aggravated by service-connected PTSD.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's respiratory disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected PTSD.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  **If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).**

4.  Next, forward the Veteran's claims file to a clinician skilled in the diagnosis and treatment of cerebrovascular accidents (CVA) and residuals therefrom for an addendum medical opinion.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The report must reflect that review of the claims folder occurred, to include this remand.

Based on the review of the record, the clinician should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's CVA residuals, to include any diagnosed disorders of the left upper and lower extremities, are related to service.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's CVA residuals, to include any diagnosed disorders of the left upper and lower extremities, were caused by her service-connected PTSD and hypertension, singly or in combination.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's CVA residuals, to include any diagnosed disorders of the left upper and lower extremities, were aggravated by her service-connected PTSD and hypertension, singly or in combination.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's CVA residuals found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected PTSD and hypertension.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  **If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).**

5.  Review the examination report(s) for compliance with the Board's directives.  Any necessary corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






